Citation Nr: 1000434	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-10 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
residuals of contusion, right hip, right leg, and right 
ankle.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and wife.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1957 to November 
1961.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.

A hearing was held on August 31, 2009 in Waco, Texas, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is 
in the claims file.  The Veteran was also afforded a hearing 
before the Decision Review Officer (DRO) at the RO on March 
16, 2006.  The transcript has also been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.              
§ 3.159 (2009).

The Veteran has contended that his current residuals of 
contusion, right hip, right leg, and right ankle are related 
to an in-service motor vehicle accident.  The Veteran's 
service treatment records are associated with the claims file 
and show that the Veteran was involved in a motor vehicle 
accident that occurred on July 5, 1959.  It was noted that 
the Veteran was a passenger in the vehicle and that the 
vehicle was run off the road and overturned.  Additionally, 
the record reveals that the Veteran was admitted to a private 
off-base hospital in Canada, listed as the Sioux Lookout 
General Hospital.  Although the record noted that the Veteran 
was admitted to Sioux Lookout General Hospital on July 5, 
1959 and was discharged on July 7, 1959, with a notation of 
contusion to the right hip, leg, and ankle, there are no 
hospital records associated with the service treatment 
records.  The Veteran stated during his hearing that x-rays 
were taken during his hospital stay and that he suffered a 
fracture.  See hearing transcript.  However, there are no 
hospital records associated with the Veteran's claims file 
and there is no indication whether the RO requested these 
records.  Thus, the RO/AMC must make an attempt to obtain 
this outstanding evidence that the Veteran has identified.  
38 U.S.C.A. § 5103A(b),(c).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with a 
VA Form 4142 for the authorization to 
obtain private records from the Sioux 
Lookout General Hospital.  After receiving 
the authorization, the RO/AMC should 
obtain and associate the records with the 
claims file.  If these records are 
unavailable, it should be documented in 
the claims file.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


